              Case 20-00100    Doc 1    Filed 03/10/20   Page 1 of 12




            IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF MARYLAND
                         Greenbelt Division
IN RE:                                  )
         Shannon Chase                  )       Case No.:     19-10738 TJC
                                        )       Chapter 13
               Debtor.                  )
                                        )
____________________________________)
                                        )
                                        )
Shannon Chase                           )
8521 Potomac Creek Road                 )
Laurel, Maryland 20724                  )
               Plaintiff,               )
                                        )
v.                                      )       Adv. Proc. # _______________
                                        )
Wilmington Savings Fund Society, FSB,   )
dba Christiana Trust as Owner Trustee   )
Of the Residential Credit Opportunities )
Trust III,                              )
6003 Executive Blvd., Suite 101         )
Rockville, Maryland 20852               )
               Defendant,               )
And                                     )
                                        )
American Mortgage Investment Partner    )
Management, LLC,                        )
6003 Executive Blvd., Suite 101         )
Rockville, Maryland 20852               )
               Defendant.               )
__________________________________ )

                                 COMPLAINT

         COMES NOW the debtor Shannon Chase, by and through undersigned
counsel, files this Complaint for actual damages, statutory damages, attorney’s
fees and the costs of this action against defendant Wilmington Savings Fund
Society, FSB, dba Christiana Trust as Owner Trustee of the Residential Credit
Opportunities and American Mortgage Investment Partner Management, LLC for
                                         1
             Case 20-00100     Doc 1    Filed 03/10/20    Page 2 of 12



violations of MD Code, Commercial Law, § 12-101, et. seq. and Title 13,
Consumer Protection Act and MD Code, Commercial Law, § 13-101 et. seq. and
states as follows:
          1. The Debtor filed the instant voluntary petition under Chapter 13 of
              the Bankruptcy Code on January 18, 2019.
              JURISDICTION
          2. The Court has jurisdiction over this pursuant to 28 U.S.C. §§ 1331,
              1334, 1337 and 157(b)(2)(K). This is a core proceeding.
          3. The Court has supplemental jurisdiction over the Plaintiff’s state law
              claims pursuant to 28 U.S.C. § 1367.
              PARTIES
          4. Plaintiff/Debtor Shannon Chase is the owner of the real property
              described as 8521 Potomac Creek Rd., Laurel, Maryland 20724.
              (hereinafter the “Property”).
          5. At all relevant times the plaintiff resided in the “Property” as her
              principle dwelling.
          6. Defendant Wilmington Savings Fund Society, FSB, dba Christiana
              Trust as Owner Trustee of the Residential Credit Opportunities
              (hereinafter “Wilmington”) is the purchaser of the mortgage note
              secured by the Plaintiff’s Property.
          7. Defendant American Mortgage Investment Partner Management,
              LLC is the servicing agent for the Defendant Wilmington.
              FACTS
              Background Facts Concerning Repetitive Mortgage Financing
          8. On or about March 1, 2001, Russell Chase, Father of the
              Debtor/Plaintiff Shannon Chase, purchased the real property located
              at 8521 Potomac Creek Rd., Laurel, Maryland 20724.




                                         2
  Case 20-00100      Doc 1    Filed 03/10/20    Page 3 of 12



9. On or about May 8, 2003, Russell Chase received a second mortgage
   in the amount of $10,615.13 from Citifinancial, Inc. The
   Citifinancial, Inc. collected fees and expenses in the transaction.
10. On or about October 1, 2003, five (5) months later, with the
   assistance of Lashean Taylor of Citifinancial, Russell Chase
   refinanced the prior second mortgage in the amount of $15,321.91
   from Citifinancial, Inc. The Citifinancial, Inc. collected fees and
   expenses in the transaction.
11. On or about January 13, 2004, three (3) months later, with the
   assistance of Lashean Taylor of Citifinancial, Russell Chase
   refinanced the prior second mortgage in the amount of $20,634.37
   from Citifinancial, Inc. The Citifinancial, Inc. collected fees and
   expenses in the transaction.
12. On or about March 16, 2004, two (2) months later, with the
   assistance of Lashean Taylor of Citifinancial, Russell Chase
   refinanced the prior second mortgage in the amount of $31,736.13
   from Citifinancial, Inc. The Citifinancial, Inc. collected fees and
   expenses in the transaction.
13. On or about May 27, 2004, two (2) months later, with the assistance
   of Lashean Taylor of Citifinancial, Russell Chase refinanced the
   prior second mortgage in the amount of $40,396.29 from
   Citifinancial, Inc. The Citifinancial, Inc. collected fees and expenses
   in the transaction.
14. On or about August 11, 2004, three (3) months later, with the
   assistance of Lashean Taylor of Citifinancial, Russell Chase
   refinanced the prior second mortgage in the amount of $46,543.03
   from Citifinancial, Inc. The Citifinancial, Inc. collected fees and
   expenses in the transaction.


                               3
  Case 20-00100      Doc 1    Filed 03/10/20   Page 4 of 12



15. On or about December 31, 2004, four (4) months later, with the
   assistance of Lashean Taylor of Citifinancial, Russell Chase
   refinanced the prior second mortgage in the amount of $64,891.84
   from Citifinancial, Inc. The Citifinancial, Inc. collected fees and
   expenses in the transaction.
   Specific Facts Concerning Fraud and Repetitive Mortgage
   Financing
16. On or about May 5, 2005, Russell Chase and Plaintiff/Debtor
   Shannon Chase received a refinance loan in the amount of
   $315,000.00 from Fremont Investment & Loan Corporation. The
   loan satisfied all existing mortgage liens on the property.
17. The plaintiff approved of the loan and signed and executed all loan
   documentation.
18. The plaintiff/debtor moved away from the property establishing her
   residence in Atlanta, Georgia. Russell Chase remained in the
   property and commenced to make all mortgage loan payments.
19. On or about September 21, 2005, four (4) months later, Russell
   Chase, with the assistance of Lashean Taylor of Citifinancial,
   obtained a second mortgage in the amount of $21,271.87 from
   Citifinancial, Inc. The Citifinancial, Inc. collected fees and expenses
   in the transaction.
20. The September 21, 2005 second mortgage loan documents required
   the signature of the debtor.
21. The plaintiff/debtor was not notified of the refinancing and did not
   participate in the closing of the second mortgage. The plaintiff
   debtor did not sign or authorize her signature to be placed upon the
   mortgage loan documentation.




                                  4
  Case 20-00100      Doc 1    Filed 03/10/20    Page 5 of 12



22. The defendant required the plaintiff to execute documents in the
   presence of a notary. Lashean Taylor was identified as the notary on
   the document.
23. Upon information and belief, Lashean Taylor was not a licensed
   Notary in the State Maryland during the relevant period.
24. Plaintiff’s alleges her signature was unlawfully notarized.
25. On or about December 1, 2005, two (2) months later, Russell Chase,
   with the assistance of Lashean Taylor of Citifinancial, obtained a
   second mortgage in the amount of $21,230.30 from Citifinancial,
   Inc. The Citifinancial, Inc. collected fees and expenses in the
   transaction.
26. The December 1, 2005 second mortgage loan documents required
   the signature of the plaintiff/debtor.
27. The plaintiff/debtor was not notified of the refinancing and did not
   participate in the closing of the second mortgage. The plaintiff
   debtor did not sign or authorize her signature to be placed upon the
   mortgage loan documentation.
28. Upon information and belief, on December 1, 2005, the plaintiff’s
   signature was unlawfully affixed to the loan documents without her
   authority or consent.
29. The defendant required the plaintiff to execute documents in the
   presence of a notary. Lashean Taylor was identified as the notary on
   the document.
30. Upon information and belief, Lashean Taylor was not a licensed
   Notary in the State Maryland during the relevant period.
31. The defendant required the plaintiff to execute documents in the
   presence of a notary. Lashean Taylor was identified as the notary on
   the document.


                               5
  Case 20-00100      Doc 1    Filed 03/10/20    Page 6 of 12



32. Upon information and belief, Lashean Taylor was not a licensed
   Notary in the State Maryland during the relevant period.
33. Plaintiff’s alleges her signature was unlawfully notarized.
34. On or about April 5, 2006, four (4) months later, Russell Chase, with
   the assistance of Lashean Taylor of Citifinancial, obtained a second
   mortgage in the amount of $44,075.81 from Citifinancial, Inc. The
   Citifinancial, Inc. collected fees and expenses in the transaction.
35. The April 5, 2006 second mortgage loan documents required the
   signature of the plaintiff/debtor.
36. The plaintiff/debtor was not notified of the refinancing and did not
   participate in the closing of the second mortgage. The plaintiff
   debtor did not sign or authorize her signature to be placed upon the
   mortgage loan documentation.
37. Upon information and belief, on April 5, 2006, the plaintiff’s
   signature was unlawfully affixed to the loan documents without her
   authority or consent.
38. The defendant required the plaintiff to execute documents in the
   presence of a notary. Lashean Taylor was identified as the notary on
   the document.
39. Upon information and belief, Lashean Taylor was not a licensed
   Notary in the State Maryland during the relevant period.
40. Plaintiff’s alleges her signature was unlawfully notarized.
41. On or about April 5, 2007, Russell Chase, with the assistance of
   Lashean Taylor of Citifinancial, obtained a refinance mortgage in
   the amount of $394,329.77 from Citifinancial, Inc. The
   Citifinancial, Inc. collected fees and expenses in the transaction.
42. The loan satisfied all existing mortgage liens on the property.
43. The April 5, 2007 second mortgage loan documents required the
   signature of the plaintiff/debtor.

                               6
  Case 20-00100       Doc 1    Filed 03/10/20    Page 7 of 12



44. The plaintiff/debtor was not notified of the refinancing and did not
   participate in the closing of the refinance mortgage. The plaintiff
   debtor did not sign or authorize her signature to be placed upon the
   mortgage loan documentation.
45. Upon information and belief, on April 5, 2007, the plaintiff’s
   signature was unlawfully affixed to the loan documents without her
   authority or consent.
46. The defendant required the plaintiff to execute documents in the
   presence of a notary. Lashean Taylor was identified as the notary on
   the document.
47. Upon information and belief, Lashean Taylor was not a licensed
   Notary in the State Maryland during the relevant period.
48. Plaintiff’s alleges her signature was unlawfully notarized.
                                    COUNT I

   Declaration and Injunction For Determination of Rights under
   Mortgage Notes and Deed of Trusts entered Between the
   Defendant and Russell Chase

49. Debtor/Plaintiff incorporate by reference the allegations of all the
   paragraphs above.
50. Plaintiff state a case of actual controversy exists pursuant to the
   Federal Declaratory Judgment Act. 28 U.S.C. § 2201 (2007).
51. That plaintiff/debtor did not sign, authorize or execute the following
   mortgage notes and associated Deed of Trusts:
       a. September 21, 2005            $21,271.87
       b. December 1, 2005              $21,230.30
       c. April 5, 2006                 $44,075.81
       d. April 5, 2007                 $394,329.77



                                7
     Case 20-00100      Doc 1    Filed 03/10/20    Page 8 of 12



   52. That Defendant forged the mortgage notes and Deed of Trusts to the
      real property owned by the plaintiff;
   53. That any Mortgage Note entered by the defendant without the
      approval and executed signature of the plaintiff is void ab initio;
   54. That any Deed of Trust recorded by Defendant as result of the
      purported forged Mortgage Notes is void ab initio;
   55. Debtor/Plaintiff request declaratory and injunctive relief as follows:
          a. A declaration that plaintiff did not enter mortgage agreements
             or otherwise encumber her real property with mortgage notes
             entered between defendant and defendant Russell Chase.
          b. A declaration that the Doctrine of Equitable Subrogation
             provides the defendant with an Equitable Lien as to be
             determined by the Court.
   WHEREFORE, Plaintiff ask the Court for the following relief and

seek judgment against defendants as follows:

   a. Take any and all other appropriate steps to protect the rights of the
      plaintiff as alleged herein;
   b. Enter an Order declaring that any Deed of Trust recorded reflecting a
      secured interest in the forged Notes and Deed of Trust is void;
   c. Award declaratory and/or injunctive relief as pleaded herein;
   d. Award costs of suit, pre-judgment and post-judgment interest and
      attorney’s fees,
   e. Award such other relief in law or in equity as this Court deems just
      and proper.

COUNT II-VIOLATION OF CONSUMER PROTECTION ACT, MD
CODE, COMMERCIAL LAW, § 13-101, et. seq.
   56. The plaintiff incorporates by reference the allegations set forth
      in the Complaint as if fully set forth herein.
   57. At all times relevant, plaintiff is a consumer as defined by Md.
      Code, Commercial Law, § 13-301(c)(1).

                                  8
     Case 20-00100      Doc 1      Filed 03/10/20   Page 9 of 12



   58. At all times relevant, defendant is a merchant as defined by Md.
      Code, Commercial Law, § 13-301(g)(1).
   59. At all relevant times, the transaction is a consumer credit
      transaction as defined by Md. Code, Commercial Law, § 13-
      301(d)(1).
   60. In the course of this consumer credit transaction, the defendant
      violated Md. Code, Commercial Law, § 13-303:
          a. By engaging in an unfair and deceptive trade practice in
             violation of Md. Code, Commercial Law, § 13-301, by
             misrepresenting terms of the mortgage loan.
          b. By engaging in an unfair and deceptive trade practice in
             violation of Md. Code, Commercial Law, § 13-301, by
             fraudulently procuring the mortgage loan.

                     PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully prays that this Court:

      1. Award actual damages to be established at trial;

      2. Award statutory damages;

      3. Award plaintiff costs and reasonable attorney’s fees;

      4. Award such other relief as the court deems appropriate.

                   COUNT III NEGLIGENCE.

   61. Plaintiff incorporates all paragraphs and statements in this complaint
      and alleges the following;
   62. That Defendant wrongfully and negligently failed to follow its
      policy and procedures utilized to prevent the fraud and forgery
      complained of herein and became complicit to the fraud of its
      employee;
                                    9
         Case 20-00100       Doc 1   Filed 03/10/20   Page 10 of 12



       63. That as a mortgage lender defendant had a duty to exercise
           reasonable care in the performance of its underwriting practices
           according to standards in the lending industry;
       64. That defendant possessed actual knowledge or should have known of
           the aforesaid tortious and wrongful conduct of the employee
           Lashean Taylor;
       65. That defendant breached the duty to exercise reasonable care when it
           failed to employ its policies and procedures to detect fraud against
           the plaintiff and allowed the employee Lashean Taylor to commit
           wrongful and tortuous conduct in the commission of forgery by
           failing to adhere to underwriting standards established to prevent
           fraud;
       66. That the defendants are liable for the negligence of Citifinancial due
           to their assignment of the mortgage note to them;
       67. Defendants’ failure to follow its policies and procedures in
           underwriting the mortgage loan proximately caused the plaintiff to
           incur loss through fees and expenses; suffer loss of the equity in her
           home and has subjected her to embarrassment, economic harm and
           great mental anguish of the tortious conduct, the plaintiff has
           suffered sever economic injury, including compensatory, actual and
           punitive damages.
WHEREFORE, Plaintiff states, as a direct and proximate result of defendants
conduct, plaintiff requests :
              a. Judgment in favor of the plaintiff in an amount not less than
                    $500,000.00;
              b. Actual damages;
              c. Compensatory damages ;
              d. Punitive Damages;
              e. Cost and Reasonable attorney fees; and

                                      10
         Case 20-00100       Doc 1    Filed 03/10/20   Page 11 of 12



              f. For such other relief as this Court deems necessary and
                   proper.
                             COUNT IV FRAUD

       68. Plaintiff incorporates all paragraphs and statements in this complaint
           and alleges the following;
       69. As part of its scheme to defraud the plaintiff/debtor, Defendants
           engaged in actions and made representations which it knew or
           should have known were false and fraudulent with the express
           purpose of making the plaintiff debtor liable under mortgage notes
           signed by the co-debtor Russell Chase;
       70. That Defendant wrongfully entered mortgage notes and filed Deeds
           of Trust with Russell Chase containing forged signatures from the
           plaintiff.
       71. That defendant forged the following Notes and Deeds of Trust:
              a. September 21, 2005            $21,271.87
              b. December 1, 2005              $21,230.30
              c. April 5, 2006                 $44,075.81
              d. April 5, 2007                 $394,329.77
       72. Defendant used an unlicensed notary to further the fraudulent
           scheme.
       73. Defendant’s activities false, fraudulent and engaged in a wanton
           disregard for the truth.
       74. As a result of the Defendant’s fraudulent activities the plaintiff
           suffered damages in excess of $10,000.00.
WHEREFORE, Plaintiff states, as a direct and proximate result of defendants
conduct, plaintiff requests :
              a. Judgment in favor of the plaintiff in an amount not less than
                   $500,000.00;


                                        11
          Case 20-00100       Doc 1   Filed 03/10/20   Page 12 of 12



                 b. Actual damages;
                 c. Compensatory damages ;
                 d. Punitive Damages;
                 e. Cost and Reasonable attorney fees; and
                 f. For such other relief as this Court deems necessary and
                    proper.



March 10, 2020
                                               /s/ William C. Johnson, Jr.
                                               The Johnson Group, LLC
                                               William C. Johnson, Jr., Esq.
                                               Fed. Bar No. 15651
                                               6305 Ivy Lane
                                               Suite 630
                                               Greenbelt, Maryland
                                               (202) 525-2958




                                        12
